Title: To George Washington from Brigadier General Anthony Wayne, 22 October 1779
From: Wayne, Anthony
To: Washington, George


        
          Light Infantry Camp heights of Haverstraw [N.Y.]22nd Octr 1779
          Dear General
        
        I recd your two favors of the 21st by Doctr Johnston—& the express—the first at 4. in the afternoon the latter at 11. OClock last Evening.
        
        I did myself the honor to Inform your Excellency of the Evacuation of Stoney & Verplanks points, in mine of yesterday, dated ½ after 3 OClock P.M. in which I met your Idea of caution in taking possession of that post, as I apprehended more danger from the Enemy after the Evacuation, than from any Enterprize whilst they held their works.
        at present all is quiet & their Shiping out of View.
        Colo. Johnston will Inform Your Excellency of the State of the Works—all the Block houses are Destroyed, with some of the fraizing & parapets, but the far greater part is perfect, & very little of the Abbatis Injured.
        I only keep a Captains Guard at Stoney Point in the day time—& withdraw him to Springsteels at Night.
        as the Object which drew us to this Position is now Removed, & the forage chiefly Consumed—I shall expect your Excellency’s Orders to take some Other post, perhaps the Vicinity of Hackinsack—or Acquakenunk bridge may be the most proper at present, for unless we forage in that Quarter the Enemy Certainly will. I am your Excellency’s Most Obt & very Hume Sert
        
          Anty Wayne
        
      